CUTRER, Judge.
MOTION TO DISMISS
The defendants-appellees, Morris H. Goldberg, et al, move to dismiss the appeal of the plaintiffs herein, Jack H. Walter-mire, et ux, as being untimely filed.
This is a petitory action. Judgment was rendered granting legal ownership and possession of the disputed tract to the appel-lees, Morris H. Goldberg, et al. The appellants, Jack H. Waltermire, et ux, timely filed a motion for new trial. The motion for new trial was denied by oral judgment and recorded by minute entry on November 10, 1982. Notice of this judgment was sent to the parties on November 15, 1982.
Subsequent to the notice of rendition of judgment, a written judgment denying the motion for new trial was filed on January 12, 1983.
Appellants’ Motion and Order for Appeal was filed on March 9, 1983.
Code of Civil Procedure Article 2087 provides in part:
“Except as otherwise provided in this Article or by other law, an appeal which does not suspend the effect or the execution of an appealable order or judgment may be taken within sixty days of:
(3) The date of the mailing of notice of the court’s refusal to grant a timely application for a new trial, if the applicant is entitled to such notice under Article 1914.”
The appellants received notice of the denial of the Motion for New Trial on November 15, 1982 and had sixty days from that date to perfect their appeal. Having failed to perfect their appeal within sixty days of November 16, 1982, the appeal is dismissed at appellants’ costs.
APPEAL DISMISSED.